DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on December 18, 2020, with respect to claims 1-20 have been received, entered in to the record and considered.
As a result of the amendment, claims 1, 6, 11 and 16 have been amended; claims 2-5, 7-10, 12-15 and 17-20 are original. 
Accordingly, claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
As a result of the amendment to the claim 1 and the dependent claims 2-5 are dependent on the independent claim 1, examiner withdraws the 112(b) rejection for the claims 1-5, since applicant amended the claims by eliminating the limitation “a graphical representation generation engine that generates data that when rendered on a display device displays”.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowady, JR. (US 2005/0261999 A1), hereinafter Rowady, JR.. 
As to claim 1, Rowady, JR. discloses a data processing system comprising: one or more computers; and one or more memory devices, the one or more memory devices storing instructions that, when executed by the one or more computers (Para. 17), causes the one or more computer to perform operations, wherein the operations cause a display device to display in a single graphical user interface (Para. 72, the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, i.e. a single graphical user interface, with a variety of drill down options.): 

a first visual representation of a value curve (Para. 28, the history pane 62 defaults to a price graph, i.e. a first visual representation of a value curve, of the active security entered into a security identifier entry box 92.); 
a time period selection window that is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve (Fig. 2, Para. 31, a time scaling button 100---or other function, such as a scroll bar (FIG. 2) permits the user to scale the time period to be displayed in the time panes 62, 76, 78. The period of time displayed is selectable by the user and is selectively compressible and expandable by adjusting the time frame button or related function 100, i.e. a time period selection window.); 
a second visual representation of the value curve that is based on the selected one or more portions of the first visual representation of the value curve (Fig. 5, Para. 32, when the time scaling button or related function 100 is set to the minimum time period (right most position in this specific illustration), the corresponding time series 70, i.e. value curve, displays the price of the IBM security from Jun. 24, 2004 to Jun. 30, 2004, i.e. a second visual representation of the value curve. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Thus, a second visual representation of the value curve that is based on the selected one or more portions of ; 
a first events bar that includes two or more first event icons that are each associated with a different type of event, wherein the two or more first event icons are based on one or more selected portions of the first visual representation of the value curve (Fig, 2, Para. 10, “A catalyst is a single event or group of events pertinent to the security presented on the display screen. Each catalyst is represented by an icon”, where the catalyst is indicated as an event and represented by an icon which is same as two or more first event icons. Fig. 8, Para. 72, “the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, with a variety of drill down options. An event may be assigned, for example, to one of the nine root categories 172-186 in accordance with the subcategories”, where nine root categories represents different type of events shown in fig. 8. Para. 30, “the user may "drag and drop" a security identifier from another section of the present application, such as a security price monitor screen, into the security identifier box 92. In either case, the appropriate time-series chart 70 along with the catalyst map 78 of the chosen security is displayed”, where the catalyst map 78 which includes nine root categories 172-186 represents a first events bar that includes two or more first event icons that are each associate with a different type of event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or ; and 
a second events bar that includes two or more second event icons that are each associated with a same type of event, wherein the two or more second event icons are based on the one or more selected portions of the first visual representation of the value curve (Fig. 9, Para. 60, “the second rectangular bar under the company tier 130 displays pop-up text of "corporate releases" 190. This means, for example, that the various dots or icons shown across the catalyst pane 78 in parallel and in line with that bar correspond to various corporate release events”, where the various corporate release events represented as dots or icons on the bar are same as two or more second event icons that are each associate with a same type of event such as corporate release event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Therefore, the various corporate release events such as the two or more second event icons are based on the one or more selected portions of the first .  

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Rowady, JR. discloses wherein a location of the time period selection window on the first visual representation of the value curve identifies a particular period of time (Fig. 5, Para. 32, “when the time scaling button or related function 100 is set to the minimum time period (right most position in this specific illustration), the corresponding time series 70 displays the price of the IBM security from Jun. 24, 2004 to Jun. 30, 2004.”. Thus, a location of the time period selection window on the first visual representation of the value curve identifies a particular period of time).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rowady, JR. as applied above, in view of SAREEN et al. (US 2010/0114954 A1), hereinafter SAREEN. 
wherein the particular period of time is added as a parameter to a search query.
However, in the same field of endeavor, SAREEN discloses wherein the particular period of time is added as a parameter to a search query (Para. 30, “A seasonal period associated with the queries that are received in real time may impact the popularity measure of the event. For instance, certain queries may be more popular during holiday seasons, which may erroneously impact a popularity measure of the event”. Para. 20, “The prediction may occur within a specified period of time after receiving the query or prior to a date and time of the event. The specified period of time may include a week, a bi-week, a month, a quarter, or a year”. Thus, the particular period of time is added as a parameter to a search query).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Rowady, JR. with the teachings of SAREEN by modifying Rowady, JR. such that the time range of Rowady, JR. can be included in a search query of SAREEN as suggested by SAREEN. One of the ordinary skill in the art would have motivated to make this modification in order to predict a popularity for an event and a query to predict an outcome for an event as suggested by SAREEN (Para. 0004).


wherein the data processing system further includes a search engine that processes the search query to generate the two or more first event icons that are each associated with a different type of event.
However, in the same field of endeavor, SAREEN discloses wherein the data processing system further includes a search engine that processes the search query to generate the two or more first event that are each associated with a different type of event (Para. 20, The prediction engine 150 also forecasts an outcome for an event. In some embodiments, the event may include one of a purchasing a plane ticket, attending a conference, a popularity contest, an initial public offering, or a price for a commodity, where each of the event is a different type of event. Para. 25, “the computing environment 100 is configured with a prediction engine 150 that predicts outcomes of events and predicts future popularities for events and queries based on the realtime processing of queries received by a search engine 120 and analyzing logs 140 storing navigation data, purchase data, and previous queries from users of the search engine 120”. Thus, a search engine that processes the search query to generate the two or more first event that are each associated with a different type of event).49 Attorney Docket No.: 44349-0062001  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Rowady, JR. with the teachings of SAREEN by modifying Rowady, JR. such that the two or more events of Rowady, JR. can be generated by processing the search query as suggested by SAREEN. The generated different type 

As to claim 5, the claim is rejected for the same reasons as claim 3 above. In addition, Rowady, JR. does not explicitly discloses wherein the data processing system further includes a search engine that processes the search query to generate the two or more second event icons that are each associated with a same type of event.
However, in the same field of endeavor, SAREEN discloses wherein the data processing system further includes a search engine that processes the search query to generate the two or more second event that are each associated with a same type of event (Para. 20, “The prediction engine 150 also forecasts an outcome for an event. In some embodiments, the event may include one of a purchasing a plane ticket, attending a conference, a popularity contest, an initial public offering, or a price for a commodity”. Para. 25, “the computing environment 100 is configured with a prediction engine 150 that predicts outcomes of events and predicts future popularities for events and queries based on the realtime processing of queries received by a .49 Attorney Docket No.: 44349-0062001  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Rowady, JR. with the teachings of SAREEN by modifying Rowady, JR.such that the two or more events of Rowady, JR. can be generated by processing the search query as suggested by SAREEN. The generated same type of events of SAREEN can be used in the environment of Rowady, JR. such that two or more second event icons can be generated and displayed as a graphical representation of Rowady, JR.. Thus, as combined, rendering obvious “wherein the data processing system further includes a search engine that processes the search query to generate the two or more second event icons that are each associated with a same type of event” as claimed. One of the ordinary skill in the art would have motivated to make this modification in order to predict a popularity for an event and a query to predict an outcome for an event as suggested by SAREEN (Para. 0004).
s 6-7, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2017/0161755 A1), hereinafter Zhao, in view of Rowady, JR. as applied above.
As to claim 6, Zhao discloses a method performed by a data processing system for generating rendering data that when rendered on a display device displays an interface with logic to identify an impact of an event on a value of a content item (Para. 56, “Requester computing device 402 also includes at least one media output component 415 for presenting information to cardholder 401. Media output component 415 is any component capable of conveying information to cardholder 401. In some embodiments, media output component 415 includes an output adapter such as a video adapter and/or an audio adapter. An output adapter is operatively coupled to processor 405 and operatively couplable to an output device such as a display device”. Para. 0008, an economic impact analyzing computing device, i.e. a data processing system, for determining an economic impact of a candidate event, i.e. to identify an impact of an event, occurring within a target geographic area using historical transaction data is provided.), the method comprising: receiving a request to display an interface with logic to identify an impact of an event on a value of a content item (Para. 0009, “The computer-executable instructions still further cause the economic impact analyzing computing device to generate an economic impact report for the requestor including at least the determined predicted consumer spend”. Thus, the computing device generates an economic impact report for the requestor in response to receive a request.), wherein the request includes a content item identifier and a particular event type (Para. 0007, a computer-implemented method for determining an ; obtaining historical value data associated with the content item (Fig. 8; Para. 29, the economic impact analysis system may retrieve historical transaction data, i.e. obtaining historical value data, from the payment processor database to mathematically determine where a cardholder lives based on the locations of merchants that the cardholder primarily frequents.); determining one or more first events associated with the content item; determining one or more second events associated with (i) the content item and (ii) the particular event type (Para. 0008; 0021; 0026; 0031, “an economic impact analysis system may retrieve, from a payment processor, actual transaction data, and may analyze the transaction data to determine a number of active accounts before/after an event, a number of active merchants before/after an event, a consumer spend before/after the event, what merchants are new to the geographic area, or the increase in purchases made by cardholders for a region after a new sports stadium is constructed [Para. 26]”. Therefore, the impacted events are the one or more first events associated with the content item for a particular time period. “A municipality may utilize the economic impact analysis system to determine the economic impact of a proposed project on various economic indicators, such as the change in income tax or sales tax revenue, the socioeconomic impact to the local economy, the number of business ; 
Zhao does not explicitly disclose generating rendering data that when rendered by a display device cause the display device to display a single graphical user interface that comprises a plurality of graphical interface elements that includes (i) a first visual representation of a value curve, (ii) a time period selection window that is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve, (iii) a second visual representation of the value curve that is based on the selected one or more portions of the first visual representation of the value curve, (iv) a first events bar that includes two or more first event icons that are each associated with a different type of event, and (v) a second events bar that only includes two or more second event icons that are associated with the same type of event.

generating rendering data that when rendered by a display device cause the display device to display a single graphical user interface that comprises a plurality of graphical interface elements (Para. 72, the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, i.e. a single graphical user interface, with a variety of drill down options.) that includes (i) a first visual representation of a value curve (Para. 28, the history pane 62 defaults to a price graph, i.e. a first visual representation of a value curve, of the active security entered into a security identifier entry box 92.), (ii) a time period selection window that is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve (Fig. 2, Para. 31, a time scaling button 100---or other function, such as a scroll bar (FIG. 2) permits the user to scale the time period to be displayed in the time panes 62, 76, 78. The period of time displayed is selectable by the user and is selectively compressible and expandable by adjusting the time frame button or related function 100, i.e. a time period selection window.), (iii) a second visual representation of the value curve that is based on the selected one or more portions of the first visual representation of the value curve (Fig. 5, Para. 32, when the time scaling button or related function 100 is set to the minimum time period (right most position in this specific illustration), the corresponding time series 70, i.e. value curve, displays the price of the IBM security from Jun. 24, 2004 to Jun. 30, 2004, i.e. a second visual representation of the value curve. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped , (iv) a first events bar that includes two or more first event icons that are each associated with a different type of event (Fig, 2, Para. 10, “A catalyst is a single event or group of events pertinent to the security presented on the display screen. Each catalyst is represented by an icon”, where the catalyst is indicated as an event and represented by an icon which is same as two or more first event icons. Fig. 8, Para. 72, “the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, with a variety of drill down options. An event may be assigned, for example, to one of the nine root categories 172-186 in accordance with the subcategories”, where nine root categories represents different type of events shown in fig. 8. Para. 30, “the user may "drag and drop" a security identifier from another section of the present application, such as a security price monitor screen, into the security identifier box 92. In either case, the appropriate time-series chart 70 along with the catalyst map 78 of the chosen security is displayed”, where the catalyst map 78 which includes nine root categories 172-186 represents a first events bar that includes two or more first event icons that are each associate with a different type of event. Para. 36, “the time series chart is a graph having a time base on , and (v) a second events bar that only includes two or more second event icons that are associated with the same type of event (Fig. 9, Para. 60, “the second rectangular bar under the company tier 130 displays pop-up text of "corporate releases" 190. This means, for example, that the various dots or icons shown across the catalyst pane 78 in parallel and in line with that bar correspond to various corporate release events”, where the various corporate release events represented as dots or icons on the bar are same as two or more second event icons that are each associate with a same type of event such as corporate release event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Therefore, the various corporate release events such as the two or more second event icons are based on the one or more selected portions of the .  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zhao with the teachings of Rowady, JR. by modifying Zhao such that the method of Zhao can be implemented in the environment of Rowady, JR. so that the data related to identified events of Zhao can be displayed on a single display screen as suggested by Rowady, JR. (Para. 22). One of the ordinary skill in the art would have motivated to make this modification in order to allow the user to view and select data without scrolling down through multiple screens of data over a specific period of time as suggested by Rowady, JR. (Para. 22).

As to claim 11, Zhao discloses a system for generating rendering data that when rendered on a display device displays an interface with logic to identify an impact of an event on a value of a content item (Para. 56, “Requester computing device 402 also includes at least one media output component 415 for presenting information to cardholder 401. Media output component 415 is any component capable of conveying information to cardholder 401. In some embodiments, media output component 415 includes an output adapter such as a video adapter and/or an audio adapter. An output adapter is operatively coupled to processor 405 and operatively couplable to an output device such as a display device”. Para. 0008, an economic impact analyzing computing device, i.e. a data processing system, for determining an economic impact of a candidate event, i.e. to identify an impact of an event, occurring , the system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising (Para. 0009): receiving a request to display an interface with logic to identify an impact of an event on a value of a content item (Para. 0009, “The computer-executable instructions still further cause the economic impact analyzing computing device to generate an economic impact report for the requestor including at least the determined predicted consumer spend”. Thus, the computing device generates an economic impact report for the requestor in response to receive a request.), wherein the request includes a content item identifier and a particular event type (Para. 0007, a computer-implemented method for determining an economic impact of a candidate event occurring within a target geographic area using historical transaction data is provided. The method is implemented using an economic impact analyzing computing device. The method includes receiving, from a requestor, an area identifier, i.e. a content item identifier, representing the target geographic area and an event type identifier representing an event type, i.e. a particular event type, of a candidate event to occur within the target geographic area.); obtaining historical value data associated with the content item (Fig. 8; Para. 29, the economic impact analysis system may retrieve historical transaction data, i.e. obtaining historical value data, from the payment processor database to mathematically determine where a cardholder lives based on the locations of merchants that the cardholder primarily frequents.); determining one or more first events associated with the content item; determining one or more second events associated with (i) the content item and (ii) the particular event type (Para. 0008; 0021; 0026; 0031, “an economic impact analysis system may retrieve, from a payment processor, actual transaction data, and may analyze the transaction data to determine a number of active accounts before/after an event, a number of active merchants before/after an event, a consumer spend before/after the event, what merchants are new to the geographic area, or the increase in purchases made by cardholders for a region after a new sports stadium is constructed [Para. 26]”. Therefore, the impacted events are the one or more first events associated with the content item for a particular time period. “A municipality may utilize the economic impact analysis system to determine the economic impact of a proposed project on various economic indicators, such as the change in income tax or sales tax revenue, the socioeconomic impact to the local economy, the number of business openings or closings, the increase (or decrease) in population for the specified geographic area, the cost and time to recover funds invested into the proposed project, the increase (or decrease) in number of visitors to the geographic region, the amount of increase (or decrease) in trade with neighboring regions, or any other suitable economic indicator [Para. 31]”. Thus, one or more second events are determined associated with the content item and the particular event type at different time ranges.). 

generating rendering data that when rendered a display device causes the display device to display a single graphical user interface that comprises a plurality of graphical interface elements that includes (i) a first visual representation of a value curve, (ii) a time period selection window that is configured to move along the first visual representation of the value curve to 51 Attorney Docket No.: 44349-0062001 select one or more portions of the first visual representation of the value curve, (iii) a second visual representation of the value curve that is based on the selected one or more portions of the first visual representation of the value curve, (iv) a first events bar that includes two or more first event icons that are each associated with a different type of event, and (v) a second events bar that only includes two or more second event icons that are associated with the same type of event.  
However, in the same filed of endeavor, Rowady, JR. discloses generating rendering data that when rendered a display device causes the display device to display a single graphical user interface that comprises a plurality of graphical interface elements (Para. 72, the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, i.e. a single graphical user interface, with a variety of drill down options.) that includes (i) a first visual representation of a value curve (Para. 28, the history pane 62 defaults to a price graph, i.e. a first visual representation of a value curve, of the active security entered into a security identifier entry box 92.), (ii) a time period selection window that is configured to move along the first visual representation of the value curve to 51 Attorney Docket No.: 44349-0062001 select one or more portions of the first visual representation of the value curve (Fig. 2, Para. 31, a time scaling button 100---or other function, such as a scroll bar (FIG. 2) permits the user to scale the time period to be displayed in the time panes 62, 76, 78. The period of time displayed is selectable by the user and is selectively compressible and expandable by adjusting the time frame button or related function 100, i.e. a time period selection window.), (iii) a second visual representation of the value curve that is based on the selected one or more portions of the first visual representation of the value curve (Fig. 5, Para. 32, when the time scaling button or related function 100 is set to the minimum time period (right most position in this specific illustration), the corresponding time series 70, i.e. value curve, displays the price of the IBM security from Jun. 24, 2004 to Jun. 30, 2004, i.e. a second visual representation of the value curve. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Thus, a second visual representation of the value curve that is based on the selected one or more portions of the first visual representation of the value curve since the time series graph chart 70 changes shown in fig. 5 after selecting the different time period), (iv) a first events bar that includes two or more first event icons that are each associated with a different type of event (Fig, 2, Para. 10, “A catalyst is a single event or group of events pertinent to the security presented on the display screen. Each catalyst is represented by an icon”, where the catalyst is indicated as an event and , and (v) a second events bar that only includes two or more second event icons that are associated with the same type of event (Fig. 9, Para. 60, “the second rectangular bar under the company tier 130 displays pop-up text of "corporate releases" 190. This .  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zhao with the teachings of Rowady, JR. by modifying Zhao such that the method of Zhao can be implemented in the environment of Rowady, JR. so that the data related to identified events of Zhao can be displayed on a single display screen as suggested by Rowady, JR. (Para. 22). One of the ordinary skill in the art would have motivated to make this modification in order to allow the user to view and select data without scrolling down through multiple screens of data over a specific period of time as suggested by Rowady, JR. (Para. 22).
a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution (Para. 0009), cause the one or more computers to perform operations for generating rendering data that when rendered on a display52 Attorney Docket No.: 44349-0062001 device displays an interface with logic to identify an impact of an event on a value of a content item (Para. 56, “Requester computing device 402 also includes at least one media output component 415 for presenting information to cardholder 401. Media output component 415 is any component capable of conveying information to cardholder 401. In some embodiments, media output component 415 includes an output adapter such as a video adapter and/or an audio adapter. An output adapter is operatively coupled to processor 405 and operatively couplable to an output device such as a display device”. Para. 0008, an economic impact analyzing computing device, i.e. a data processing system, for determining an economic impact of a candidate event, i.e. to identify an impact of an event, occurring within a target geographic area using historical transaction data is provided.), the operations comprising: receiving a request to display an interface with logic to identify an impact of an event on a value of a content item (Para. 0009, “The computer-executable instructions still further cause the economic impact analyzing computing device to generate an economic impact report for the requestor including at least the determined predicted consumer spend”. Thus, the computing device generates an economic impact report for the requestor in response to receive a request.), wherein the request includes a content item identifier and a particular event type (Para. 0007, a computer-implemented method for determining an economic impact of a ; obtaining historical value data associated with the content item (Fig. 8; Para. 29, the economic impact analysis system may retrieve historical transaction data, i.e. obtaining historical value data, from the payment processor database to mathematically determine where a cardholder lives based on the locations of merchants that the cardholder primarily frequents.); determining one or more first events associated with the content item; determining one or more second events associated with (i) the content item and (ii) the particular event type (Para. 0008; 0021; 0026; 0031, “an economic impact analysis system may retrieve, from a payment processor, actual transaction data, and may analyze the transaction data to determine a number of active accounts before/after an event, a number of active merchants before/after an event, a consumer spend before/after the event, what merchants are new to the geographic area, or the increase in purchases made by cardholders for a region after a new sports stadium is constructed [Para. 26]”. Therefore, the impacted events are the one or more first events associated with the content item for a particular time period. “A municipality may utilize the economic impact analysis system to determine the economic impact of a proposed project on various economic indicators, such as the change in income tax or sales tax revenue, the socioeconomic impact to the local economy, the number of business openings or . 
Zhao does not explicitly disclose generating rendering data that when rendered a display device causes the display device to display a single graphical user interface that comprises a plurality of graphical interface elements that includes (i) a first visual representation of a value curve, (ii) a time period selection window that is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve, (iii) a second visual representation of the value curve that is based on the selected one or more portions of the first visual representation of the value curve, (iv) a first events bar that includes two or more first event icons that are each associated with a different type of event, and (v) a second events bar that only includes two or more second event icons that are associated with the same type of event.  
However, in the same filed of endeavor, Rowady, JR. discloses generating rendering data that when rendered a display device causes the display device to display a single graphical user interface that comprises a plurality of graphical interface elements (Para. 72, the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, i.e. a single  that includes (i) a first visual representation of a value curve (Para. 28, the history pane 62 defaults to a price graph, i.e. a first visual representation of a value curve, of the active security entered into a security identifier entry box 92.), (ii) a time period selection window that is configured to move along the first visual representation of the value curve to select one or more portions of the first visual representation of the value curve (Fig. 2, Para. 31, a time scaling button 100---or other function, such as a scroll bar (FIG. 2) permits the user to scale the time period to be displayed in the time panes 62, 76, 78. The period of time displayed is selectable by the user and is selectively compressible and expandable by adjusting the time frame button or related function 100, i.e. a time period selection window.), (iii) a second visual representation of the value curve that is based on the selected one or more portions of the first visual representation of the value curve (Fig. 5, Para. 32, when the time scaling button or related function 100 is set to the minimum time period (right most position in this specific illustration), the corresponding time series 70, i.e. value curve, displays the price of the IBM security from Jun. 24, 2004 to Jun. 30, 2004, i.e. a second visual representation of the value curve. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Thus, a second visual representation of the value curve that is based on the , (iv) a first events bar that includes two or more first event icons that are each associated with a different type of event (Fig, 2, Para. 10, “A catalyst is a single event or group of events pertinent to the security presented on the display screen. Each catalyst is represented by an icon”, where the catalyst is indicated as an event and represented by an icon which is same as two or more first event icons. Fig. 8, Para. 72, “the present invention provides a very high density of "event-related" information, preferably on a single computer screen display, with a variety of drill down options. An event may be assigned, for example, to one of the nine root categories 172-186 in accordance with the subcategories”, where nine root categories represents different type of events shown in fig. 8. Para. 30, “the user may "drag and drop" a security identifier from another section of the present application, such as a security price monitor screen, into the security identifier box 92. In either case, the appropriate time-series chart 70 along with the catalyst map 78 of the chosen security is displayed”, where the catalyst map 78 which includes nine root categories 172-186 represents a first events bar that includes two or more first event icons that are each associate with a different type of event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane , and (v) a second events bar that only includes two or more second event icons that are associated with the same type of event (Fig. 9, Para. 60, “the second rectangular bar under the company tier 130 displays pop-up text of "corporate releases" 190. This means, for example, that the various dots or icons shown across the catalyst pane 78 in parallel and in line with that bar correspond to various corporate release events”, where the various corporate release events represented as dots or icons on the bar are same as two or more second event icons that are each associate with a same type of event such as corporate release event. Para. 36, “the time series chart is a graph having a time base on the "x" axis (horizontal axis), and the catalysts are shown below the time series chart mapped along the time base or x-axis use the same time scale and thus, directly correspond in time to points along the time series chart. Thus, the catalysts are said to be "mapped in parallel" with or "mapped vertically" with the time series chart. This is true for catalysts shown in the all "panes" of the invention, including the history pane and the future pane”. Therefore, the various corporate release events such as the two or more second event icons are based on the one or more selected portions of the first visual representation of the value curve since the catalysts are mapped in parallel with the time series chart.).  



  As to claims 7, 12 and 17, the claims are rejected for the same reasons as claims 6, 11 and 16 above. In addition, Rowady, JR. discloses wherein a location of the time period selection window on the first visual representation of the value curve identifies a particular period of time (Fig. 5, Para. 32, “when the time scaling button or related function 100 is set to the minimum time period (right most position in this specific illustration), the corresponding time series 70 displays the price of the IBM security from Jun. 24, 2004 to Jun. 30, 2004.”. Thus, a location of the time period selection window on the first visual representation of the value curve identifies a particular period of time).  


the method further comprising: receiving data representing a selection of one of the first event icons or one of the second event icons (Para. 39, The catalyst map pane 78 permits the rapid or real time acquisition of information, i.e. receiving data, from multiple disparate data sources and data types by the user, and permits detailed and sometimes obscure events to be mapped into the future.); and in response to receiving data representing a selection of one of the first event icons or one of the second event icons, generating rendering data that when rendered on a display device comprises a graphical element that includes a marker that identifies a point in time on the second visual representation of the value curve that is associated with the selected event icon (Para. 40, “The catalyst map pane 78 may include at least one, and most likely multiple catalyst tiers, which are preferably selectable by the user.”. Para. 35, “The catalysts or events shown to the left of the present time bar 110 are catalysts mapped in parallel (vertically) with the time series of the historical data corresponding to the security”. Para. 76, if the reference time bar 210 is positioned at May 26, 2004, i.e. a marker that identifies a point in time, as shown by reference number 220 in FIG. 2, then all catalysts occurring in that time frame, and across all catalyst tiers, are displayed in the catalyst list pane.).  


s 8-9, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Rowady, JR. as applied above, and further in view of SAREEN et al. (US 2010/0114954 A1), hereinafter SAREEN.
As to claims 8, 13 and 18, the claims are rejected for the same reasons as claims 7, 12 and 17 above. In addition, Zhao and Rowady, JR. do not explicitly discloses the method further comprising: adding the particular period of time as a parameter to a search query; and processing the search query, using a search engine, to generate the two or more first event icons that are each associated with a different type of event. 50 Attorney Docket No.: 44349-0062001  
However, in the same field of endeavor, SAREEN discloses the method further comprising: adding the particular period of time as a parameter to a search query (Para. 30, “A seasonal period associated with the queries that are received in real time may impact the popularity measure of the event. For instance, certain queries may be more popular during holiday seasons, which may erroneously impact a popularity measure of the event”. Para. 20, “The prediction may occur within a specified period of time after receiving the query or prior to a date and time of the event. The specified period of time may include a week, a bi-week, a month, a quarter, or a year”. Thus, the particular period of time is added as a parameter to a search query); and processing the search query, using a search engine, to generate the two or more first event that are each associated with a different type of event (Para. 20, The prediction engine 150 also forecasts an outcome for an event. In some embodiments, the event may include one of a purchasing a plane ticket, attending a conference, a popularity contest, an initial public offering, or a price for a commodity, where each of the event is .49 Attorney Docket No.: 44349-0062001   50 Attorney Docket No.: 44349-0062001  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of SAREEN into the combined method of Zhao and Rowady, JR. by modifying Rowady, JR. such that the two or more events of Rowady, JR. can be generated by processing the search query as suggested by SAREEN. The generated different type of events of SAREEN can be used in the environment of Rowady, JR. such that two or more first event icons can be generated and displayed as a graphical representation of Rowady, JR. Thus, as combined, rendering obvious “processing the search query, using a search engine, to generate the two or more first event that are each associated with a different type of event” as claimed. One of the ordinary skill in the art would have motivated to make this modification in order to predict a popularity for an event and a query to predict an outcome for an event as suggested by SAREEN (Para. 0004).


the method further comprising: adding the particular period of time as a parameter to a search query; and processing the search query, using a search engine, to generate the two or more second event icons that are each associated with a same type of event.  
However, in the same field of endeavor, SAREEN discloses the method further comprising: adding the particular period of time as a parameter to a search query (Para. 30, “A seasonal period associated with the queries that are received in real time may impact the popularity measure of the event. For instance, certain queries may be more popular during holiday seasons, which may erroneously impact a popularity measure of the event”. Para. 20, “The prediction may occur within a specified period of time after receiving the query or prior to a date and time of the event. The specified period of time may include a week, a bi-week, a month, a quarter, or a year”. Thus, the particular period of time is added as a parameter to a search query); and processing the search query, using a search engine, to generate the two or more second event that are each associated with a same type of event (Para. 20, “The prediction engine 150 also forecasts an outcome for an event. In some embodiments, the event may include one of a purchasing a plane ticket, attending a conference, a popularity contest, an initial public offering, or a price for a commodity”. Para. 25, “the computing environment 100 is configured with a prediction engine 150 that predicts outcomes of events and predicts future popularities for events and queries based on the realtime processing of queries received by a search engine 120 and analyzing logs 140 storing .49 Attorney Docket No.: 44349-0062001  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of SAREEN into the combined method of Zhao and Rowady, JR. by modifying Rowady, JR. such that the two or more events of Rowady, JR. can be generated by processing the search query as suggested by SAREEN. The generated same type of events of SAREEN can be used in the environment of Rowady, JR. such that two or more second event icons can be generated and displayed as a graphical representation of Rowady, JR.. Thus, as combined, rendering obvious “processing the search query, using a search engine, to generate the two or more second event that are each associated with a same type of event” as claimed. One of the ordinary skill in the art would have motivated to make this modification in order to predict a popularity for an event and a query to predict an outcome for an event as suggested by SAREEN (Para. 0004).

Response to Arguments

10.	Applicant's arguments filed 18 December 2020 have been fully considered but they are not fully persuasive. For Examiner's response, see discussion below:
(a)	Applicant's arguments, see pages 8-10, with respect to the rejections of claims 1-20 under 35 USC §102 and §103 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendments as set forth in the rejections of claims 1-20 under 35 USC §102 and §103 above in view of the newly found Rowady, JR. reference.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167